Title: Report on Supplementary Appropriations for the Civil List for 1790, 1 March 1790
From: Hamilton, Alexander
To: 


Treasury Department, March 1st. 1790.[Communicated on March 2, 1790]

[To the Speaker of the House of Representatives]
Pursuant to the Act for establishing the Treasury Department, the Secretary of the Treasury respectfully reports to the House of Representatives, that, in addition to the Estimate for the Service of the current year, which accompanied his Report of the 9th. of January, there are various other objects for which an appropriation is requisite, and which are detailed in the Schedules herewith submitted numbered I and II.
Among the objects specified in the Schedule No. I. the House will observe the following:
The erection of a Lighthouse on Cape Henry.
Salaries to the late Commissioners of Loans, from the 30th. of June to the 31st. of December last.
Interest on certain Loans made and necessary to be made for the current service.

Sum requisite to complete the payment of interest on the Dutch Loans to the first of July next.
In respect to which several matters, the Secretary begs leave to state:
First. As to the erection of a Lighthouse on Cape Henry, That the Commonwealth of Virginia, in conformity to the act of the last Session for the establishment and support of Lighthouses &c, has passed a Law empowering its Governor to cede to the United States, as well the Jurisdiction over, as the right of soil in, as much land, not exceeding two Acres, situate at a place called the Headland of Cape Henry, as shall be sufficient to erect a lighthouse upon, which cession, it is of course to be expected, will speedily be completed: And an appropriation of a competent sum is, therefore necessary towards executing the provision of the said Act for erecting a lighthouse at the entrance of the Chesapeak, which, it is of importance to the navigation of that part of the Union, should be accomplished as speedily as possible.
Secondly. As to the Salaries of the late Commissioners of loans: those officers were still in the execution of the duties they had been appointed to perform, when the organization of the present Treasury department took place; and it appeared to the Secretary advisable to continue them in that situation to the end of the year, which has been accordingly done, subject to the discretion of the Legislature in respect to compensation.
Thirdly. As to the interest on loans for the Current service: Those which have been already made were the result of necessity. They have been in great part satisfied, and the residue will shortly be reimbursed out of the product of the duties. But the interest, being an extra expenditure, requires an appropriation. And as a farther anticipation of the receipts into the Treasury, to satisfy immediate demands upon it, will be unavoidable, it is necessary that this, also, should be provided for. Obvious considerations dictate the propriety, in future cases, of making previous provision by law for such loans as the public exigencies may call for, defining their extent, and giving special authority to make them.
Fourthly. As to the sum for completing the payment of interest on the Dutch Loans to the first of July: The rate of Exchange at the present juncture renders it peculiarly convenient to remit from this Country the sum necessary for that purpose. And it is important to the public Credit, that immediate provision should be accordingly made.
The Secretary further begs leave to observe, that occasions occur from time to time, which fall under no stated head of expenditure, for which provision in some mode or other is necessary. A circumstance, at present existing, may serve as an example. There are persons who have been for some time associated in the practice of counterfeiting the securities of the United States in a way which renders detection difficult, and has been productive of numerous impositions on individuals. The apprehension and punishment of these persons is, evidently, a matter of serious public concern, and the necessity of being able to offer rewards for that purpose, is apparent. But the want of a provision for it is an impediment. Whether the appropriation of a moderate sum, for such cases, to be disposed of under the direction of the President of the United States, would not be a proper measure, is humbly submitted to the Wisdom of the House.
Alexander Hamilton. Secretary of the Treasury.
